Citation Nr: 1312324	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral foot disorder (originally claimed as bone spurs and calcium deposits of the heels of both feet), to include as secondary to service-connected shin splints and residuals of a stress fracture of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1995 to July 1998.  He had additional service in the Reserves and Oregon National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  By that rating action, the RO denied service connection for a bilateral foot condition (originally claimed as bond spurs and calcium deposits on the heels of both feet).  The Veteran appealed this rating action to the Board. 

In September 2012, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the claim for service connection for a bilateral foot disorder, to include as secondary to service-connected shin splints and residuals of a stress fracture of the right leg, additional procedural and substantive development is necessary. 

(i) Procedural Development

The Veteran seeks service connection for a bilateral foot disorder.  He maintains, in part, that his bilateral foot disorder is secondary to uneven weight distribution of his feet caused by his service-connected shin splints and residuals of a stress fracture of the right leg.  (Transcript (T.) at page (pg.) 7)).  Thus, in view of the Veteran's contentions, the Board has re-characterized the claim for service connection for a bilateral foot disorder to address the theory of secondary service connection. 

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for a bilateral foot disorder on a secondary basis, to include by aggravation.  Accordingly, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service-connection for a bilateral foot disorder on a secondary basis.  See 38 C.F.R. § 3.310 (2012).

(ii) Substantive Development

The Veteran contends that he has a bilateral foot condition (currently diagnosed as plantar fasciitis of the feet) that originated during his period of active military service in the United States Army.  He maintains that he has continued to experience bilateral foot and ankle pain ever since he was discharged from service in 1998, and that this foot and ankle pain eventually caused him to be placed on a physical profile during his subsequent service in the Oregon National Guard.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2009).  

The Veteran's service treatment records (STRs) show that in January 1997 and April 1998, he complained of having left ankle pain for the previous two (2) to three (3) days and right ankle pain.  The respective examiners attributed these complaints to diagnoses of shin splints and bilateral stress reaction of both legs, respectively.  An October 1996 service discharge examination report reflects that the Veteran's feet were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had "Foot trouble."  

Post-service VA and private medical records show that the Veteran was diagnosed with plantar fasciitis in May 2009.  (See May 2009 report, prepared by D. D. P., DPM).  Thus, taking into account the Veteran's current diagnoses of plantar fasciitis, his in-service complaints of bilateral ankle pain, the Board finds that the claim should be remanded for a VA examination to determine whether any currently diagnosed bilateral foot disorder(s) is etiologically related to the Veteran's period of active military service.  The examiner should also opine as to whether any bilateral foot disorder(s) is etiologically related to, or has been aggravated (permanently worsened beyond natural progression) by, the service-connected shin splints and residuals of a stress fracture of the right leg.  See 38 C.F.R. § 3.310. 

Further, it is unclear if any symptoms or injuries during periods of service in the Reserves or Oregon National Guard were considered.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Active service includes active duty, any period of active duty for training (ACDUTRA) during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

There is evidence in the claims file that the Veteran was placed on a permanent physical profile during his service in the Oregon National Guard that barred him from unlimited running and walking.  He has also reported having continuing foot/ankle problems during that time.  Accordingly, upon remand, appropriate development should be conducted to determine the dates of the Veteran's ACDUTRA and INACDUTRA in the Reserves and Oregon National Guard. 

Accordingly, the case is REMANDED for the following action:

1.  Make requests to the appropriate agencies or records repositories, as necessary, to verify the Veteran's periods of ACDUTRA and INACDUTRA during service in the Reserves and Oregon National Guard.  Such dates should be documented in the claims file.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have rendered treatment to him for his bilateral foot disorder since April 2010.  Attempt to obtain copies of relevant treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Send the Veteran a letter that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for a bilateral foot disorder on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence that he is to provide to VA and which information and evidence that VA will attempt to obtain on his behalf.  

4.  The RO/AMC must schedule the Veteran for a VA examination, in the appropriate specialty, to determine the nature and etiology of any currently diagnosed bilateral foot disorder(s).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following questions and provide a full statement of the basis for the conclusions reached: 
   
(i) For each bilateral foot disorder noted upon examination is it as least as likely as not (50 percent probability or greater) that it is etiologically related to the Veteran's period of active military service?
   
(ii) For each bilateral foot disorder that is found not to have been directly related to active military service, or to have had its onset during that time or within the initial post-service year, is it as least as likely as not that the disorder is due to or aggravated by the service-connected shin splints and residuals of a stress fracture of the right leg?  

For any bilateral foot disorder that is determined to have been aggravated (permanently worsened beyond natural progression) by the service connected residuals of a stress fracture of the right leg, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible. 
   
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
   
The examiner must provide a complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
   
5.  Readjudicate the Veteran's claim for service connection for a bilateral foot disorder, to include as secondary to the service-connected shin splints and residuals of a stress fracture of the right leg. 

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  A copy of the SSOC shall be placed in the claims file or uploaded to the Veteran's Virtual VA electronic claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

